Citation Nr: 0126850	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  99-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

The veteran is represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from October 1965 to July 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied his claim of service connection for PTSD.


FINDING OF FACT

The veteran was not engaged in combat with the enemy during 
service, and he is not currently shown by competent medical 
evidence to be suffering from PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The claims file contains 
his service medical records, other service records, and 
Social Security Administration (SSA) records, and the RO 
obtained medical records from the Houston VA Medical Center 
(MC) as well as from the Houston Vet Center, the only 
treatment facilities identified by the veteran.  The RO 
advised him of all applicable law and regulations and of the 
type of evidence necessary to substantiate his claim in 
addition to issuing a statement of the case and two 
supplemental statements of the cases.  The RO also arranged 
for a comprehensive VA examination.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

The Board further notes that the dictates set forth in its 
December 1999 remand have been fully accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  At that time, the 
case was remanded in order to obtain clarification from the 
veteran regarding the type of hearing he desired.  Next, the 
RO was to schedule the relevant hearing.  In August 2001, he 
testified at a travel Board hearing at the RO. 

Factual Background

The veteran served in the U.S. Air Force in Vietnam, the 
Philippines, as well as in the continental United States as 
an aircraft instrument repair technician.  

A November 1967 evaluation report indicated that he 
demonstrated outstanding ability as a noncommissioned officer 
and technician.  He reportedly had an impressive knowledge of 
the F-106 aircraft and worked methodically to produce 
accurate results in the process of "troubleshooting" 
reported malfunctions of this intricate instrument system.  

An October 1970 evaluation report indicated that he was 
aggressive in performing quality maintenance and had a 
professional approach to undertaking difficult tasks.  He was 
described as a respected member of the squadron's golf team, 
and it was reported that he produced practical ideas that 
greatly enhanced the overall value of the maintenance shop's 
work performance.  

A March 1971 evaluation report indicated that his Air Force 
superiors believed that he was well versed in his career 
field and that he could be depended on to complete the most 
difficult tasks.  Apparently, he distinguished himself on a 
"TDY" assignment by supervising C-7A maintenance at Bien 
Hoa Air Base.  

A June 1971 psychiatric evaluation report reflected that he 
did not have a psychiatric disorder, but that there was 
evidence of a character and behavior disorder best 
characterized as a an emotionally unstable personality.  
According to the examiner, the disability was untreatable in 
a military setting.  The report indicated that the veteran 
developed a heroin dependency in Vietnam, and although it was 
reported that he withdrew from the drug, the examiner opined 
that there was a high risk that he would resume drug use.  
Therefore, it was recommended that he be considered for 
administrative separation.

In his June 1971 report of medical history completed shortly 
before discharge, he indicated that he did not suffer from 
depression or excessive worry, nightmares, insomnia, or 
nervous trouble of any sort.  He did not respond to the 
portions of the questionnaire inquiring about drug and 
alcohol use.  The separation medical examination report 
completed that month reflected that his psychiatric system 
was normal.  

In July 1971, at the recommendation of the Commander, 
Headquarters 483rd Combat Support Group (PACAF), with the 
concurrence of the Staff Judge Advocate, the veteran was 
furnished an administrative honorable discharge from the 
service because of his good work record before commencing 
illegal drug use.  

In 1986 he was evaluated on several occassions for PTSD at 
the Houston VAMC.  In September 1986, the clinical assessment 
was ETOH (alcohol) dependence and MDD (major depressive 
disorder) recurrent vs. mood disorder secondary to ETOH. 

In October 1997, his chief complaints included disturbing 
combat-related memories, angry outbursts, family discord, 
nightmares, anhedonia, and a history of alcohol abuse to cope 
with Vietnam-related images and memories.  He reported 
insomnia, anorexia, impaired concentration, reduced energy 
levels, guilt, suicidal ideation, irritability, crying 
spells, and a depressed mood.  He recalled seeing a person 
blown up and stated that he did "grave detail."  In terms 
of symptoms specifically related to PTSD, he reported 
intrusive thoughts, avoidance symptoms, emotional numbing, 
hypervigilance, startle response, anger dyscontrol, and a 
sense of a foreshortened future.  He reported then current 
alcohol and marijuana abuse, as well as heroin, cannabis and 
amphetamine abuse in Vietnam.  On objective examination, he 
was cooperative but irritable.  His speech was fluent and 
coherent, and his thought process was logical and goal 
directed.  The examiner recommended that he continue with a 
Vet Center counselor for assessment.  

In October 1997, he filed a claim of service connection for 
PTSD.  In December 1997, the RO sent him a letter detailing 
the type of evidence he should submit in order to 
substantiate his claim.  He was asked to complete a PTSD 
questionnaire and to provide copies of private PTSD treatment 
records as well as information regarding VA treatment for 
PTSD.  

A November 1997 mental health assessment note indicated that 
this was his first attempt at seeking treatment for alcohol 
abuse in 25 years.  He reported nightmares of people chasing 
him with guns and a nightmare of his mother shooting herself 
with a gun.  He stated that he used heroin in Vietnam because 
he could not cope with the atrocities he witnessed there.  He 
reported nightmares about injured Vietnamese children.  He 
stated that helicopters upset him and that he did not enjoy 
war movies.  He stated that he did not want to go to a PTSD 
support group as he did not enjoy discussing Vietnam 
experiences.  He was diagnosed with alcohol dependence, 
cannabis abuse, and major depression.  

In January 1998, he was apparently discharged from a 
treatment program at the Vet Center for failure to attend the 
program.  The report indicated that he had been treated for 
depression since 1982.  He stated that he used alcohol to 
"block out the memories."  Apparently, he had given up 
alcohol 14 months prior, but continued to use cannabis.  It 
was noted that he would not be eligible to reenter the Vet 
Center treatment program for at least 30 days, and that it 
would be difficult to treat his psychiatric problems unless 
he stopped abusing alcohol and other drugs.  

In April 1998, he was awarded SSA disability benefits; his 
medically determinable impairments were recurrent congestive 
heart failure, chronic obstructive pulmonary disease, 
hypertension, and obesity.  It was noted that he had not 
engaged in substantially gainful employment since May 1996.

In May 1998, the RO denied service connection for PTSD as 
there was no current diagnosis for PTSD and because he had 
not supplied the requested information.

In September 1998, the veteran sent his "stressor papers" 
to the RO, stating that in 1967-68, he was stationed in the 
Philippines working on transit aircraft coming from Vietnam, 
which carried wounded personnel.  In addition to performing 
aircraft maintenance work, he reported that he helped treat 
the injured, who included burn victims and amputees.  He 
stated that he still had nightmares regarding this period.  
In Vietnam, he stated he was under sniper fire and rocket 
attacks.  During a rocket attack at Bien Hoa, he reported 
seeing a soldier "get blown apart."  On another occasion, 
his living quarters were destroyed.  He constantly feared 
getting killed and used heroin to cope with the stress.  He 
stated he managed to "kick the habit" following drug 
rehabilitation program in Vietnam, and he was assigned to 
loading silver caskets onto airplanes, which made him very 
depressed.  He stated that a psychiatrist in service opined 
that the stress of war caused him to have an unstable 
personality, and that the Air Force subsequently gave him a 
"mental" discharge.  

On October 1998 VA psychiatric examination, the veteran 
reported that he was unemployed and depressed.  He stated 
that Vietnam "bothered him" and he reported trouble 
sleeping and nightmares.  When asked to elaborate on the 
nightmares, he indicated that he had dreams of "little black 
men with hats on" chasing him.  However, he stated that he 
had never actually lived through such an experience.  He 
indicated that he should never have been in Vietnam and that 
the government had "done [him] wrong."  He specifically 
recounted that in Vietnam, he saw black panthers chanting 
about killing whites.  During the examination, he did not 
mention his history of drug abuse and the fact that he was 
receiving treatment for alcohol abuse, stating that he did 
not feel it was important.  The examiner noted that the 
veteran unconvincingly described an incident that occurred in 
Bien Hua when a man in the barracks next to him was blown 
apart by incoming rockets.  He also stated that in the 
Philippines, he had to unload patients who were being 
evacuated.  However, he reported that he never had dreams of 
these episodes, and that his only nightmares were about 
little black men who were chasing him.  He stated that he 
left service because he "could not take it," but the 
examiner indicated that he was referring to perceived racial 
discrimination.  He reported he was on his fourth marriage, 
and had not held a job for longer than six years.  He stated 
that his first wife left him because he drank too much.  He 
reported being depressed most of the time since 1982.  
According to the examiner, he could not convincingly describe 
any significantly traumatic event in which he felt extremely 
fearful, hopeless, or helpless.  On objective examination, 
his speech was fluent, he was cooperative, his mood was 
depressed, and his affect was blunted.  His thought process 
was coherent, and there was no sign of psychosis.  The 
diagnoses were major depressive disorder and alcohol abuse, 
and it was noted that the veteran did not meet the DSM-IV 
criteria for PTSD.  

In August 2001, he testified at a hearing before the 
undersigned that he worked on aircraft while they were on the 
runway, that he was under mortar attack during those times, 
but he could not recall any dates.  He stated that, during a 
rocket attack at Bien Hoa, a person was killed at his 
barracks; this event reportedly scared him most.  He 
described unloading wounded from airplanes and was body bag 
and coffin detail.  He could not recall the name of the 
soldier who was killed and was not certain whether he was in 
fact killed.  The veteran stated he know his arm was blown 
off, and then, of course, when he came back, he was gone.  He 
stated that he had distressing dreams, but indicated that 
trauma recovery meetings sponsored by VA were of no benefit.  
According to him, the other veterans in the program spoke of 
killing people and shooting children and that he had never 
killed anyone.  Also, he stated that the trauma recovery 
program was too far away for him to attend regularly, so he 
dropped out.  He also indicated that he had stopped 
psychiatric therapy and attending a veterans' group that met 
near his home as the meetings were too "boisterous."  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there is no 
basis for a grant of service connection for a disability 
absent medical evidence that the veteran presently has a 
chronic disability which had its onset or is otherwise 
related to service).  See also Hickson v. West, 12 Vet. App. 
247 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, the Secretary shall accept as sufficient 
proof of service-connection satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See also 38 C.F.R. § 3.304(d) 
(2001).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran engaged in combat with the enemy is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If, as in this case, there is no combat experience, or if 
there is a determination that the veteran engaged in combat, 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. 
App. at 166 (1996). Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Analysis

The veteran is seeking service connection for PTSD.  However, 
in order for service connection to be granted, there must be 
a showing of a currently diagnosed disability.  See 38 C.F.R. 
§§ 3.303, 3.304(f); Gilpin, supra; Moreau, supra.  The 
medical evidence of record indicates that he does not 
currently suffer from PTSD.  On October 1998 VA psychiatric 
examination, the examining physician diagnosed major 
depressive disorder, but not PTSD.  Indeed, the VA examiner 
opined that the veteran's accounts of traumatic events in 
Vietnam were not credible.  Moreover, no other medical 
evidence of record points to a diagnosis of PTSD.  Because 
the veteran is not shown by competent medical evidence to 
currently suffer from PTSD, service connection for that 
disability must be denied.  Id.

Service connection may be granted for a disability diagnosed 
after service, when the evidence establishes that the 
disability is etiologically related thereto.  38 C.F.R. 
§ 3.303(d).  The veteran is currently diagnosed with a major 
depressive disorder.  However, there is no indication that 
this current psychiatric disability is related to service.  
He was administratively discharged from service in July 1971 
due to a history of multiple drug abuse, to include heroin.  
A psychiatric examination conducted just prior to his 
discharge from service reflected that he did not suffer from 
a psychiatric disability.  He himself denied all psychiatric 
symptomatology on his pre-discharge report of medical 
history.  Other service administrative records are replete 
with professional praise.  Thus, it does not appear that he 
suffered from depression in service.  On October 1998 VA 
medical examination, he reported feeling depressed since 
1982, more than a decade after service.  Finally, none of the 
evidence of record suggests that his current depressive 
disorder is related to service.  Thus, although he has a 
currently diagnosed psychiatric disability, namely major 
depression, service connection for that disorder is not shown 
to be warranted.  Id.

The Board notes that there is no independent evidence of 
record to corroborate the veteran's in-service stressor 
story.  At the August 2001 hearing, the undersigned was 
struck by the veteran's vagueness and his less than 
persuasive testimony on the matter of his alleged in-service 
stressors.  It is also noted that, in his previous stressor 
story submitted in 1998, he took some rather obvious 
liberties with the facts when he described his administrative 
separation from service as a "mental" discharge.  In fact, 
his discharge from service was the product of his multiple 
drug use since arriving in Vietnam, leading to a dependency 
on heroin.  As he was at high risk to resume drug use in 
Vietnam and his condition precluded his ability to work 
safely on military aircraft, he was recommended for an 
administrative discharge.  Based on the foregoing, his 
testimony is found to be less than credible and of little or 
no probative value.  

In conclusion, the preponderance of the competent medical 
evidence of record establishes that the veteran does not 
currently suffer from PTSD of service origin.  A veteran is 
entitled to the benefit of the doubt when the evidence is in 
relative equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.  However, in this case, the preponderance of 
the evidence weighs against his claim in that it demonstrates 
that he does not suffer from the disability for which he is 
seeking service connection.  See Alemany, supra.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

